

Exhibit 10.2



AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT
This AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT, dated as of April 28,
2015, is made and entered into by and between National Storage Affiliates Trust,
a Maryland real estate investment trust (the "REIT"), NSA OP, LP, a Delaware
limited partnership (the "Operating Partnership") and the Persons (as defined
herein) listed on Schedule 1 and Schedule 2 hereto (such Persons, in their
capacity as holders of Registrable Shares, the "Holders" and each, a "Holder").
RECITALS
WHEREAS, the REIT has engaged and expects to continue to engage in certain
formation transactions (the "Formation Transactions"), pursuant to which it has
caused the Operating Partnership to issue to the Holders and expects to continue
to cause the Operating Partnership to issue to future Persons Class A common
units of limited partnership interest in the Operating Partnership (the "Class A
OP Units"), Class B common units of limited partnership interest in the
Operating Partnership (the "Class B OP Units" and, together with the Class A OP
Units, the "Common OP Units"), and/or long-term incentive plan units ("LTIP
Units") as set forth opposite each Holder's name on Schedule 1 hereto;
WHEREAS, in connection with the Formation Transactions, the Operating
Partnership has established certain limited partnership subsidiaries ("DownREIT
Partnerships"), which are owned, in part, by the Operating Partnership and in
part by the Holders as set forth opposite each Holder's name on Schedule 2
hereto;
WHEREAS, under the Third Amended and Restated Agreement of Limited Partnership
of the Operating Partnership, as amended from time to time (the "LPA"), Class B
OP Units (including Class B OP Units issuable upon the exchange of Class B units
of limited partner interest in the DownREIT Partnerships ("DownREIT Class B
Units")), LTIP Units, and Class X common units of limited partner interest in
the DownREIT Partnerships ("DownREIT Class X Units") are convertible into, or
exchangeable for, Class A OP Units in the Operating Partnership on the terms and
subject to the conditions set forth in the LPA;
WHEREAS, the REIT may engage in certain transactions in the future that may lead
to an IPO;
WHEREAS, in connection with the Formation Transactions, the REIT and the
Operating Partnership have agreed to grant the Holders the registration rights
set forth in this Agreement; and
WHEREAS, in connection with the REIT's IPO, the parties hereto desire to amend
and restate in its entirety the original Registration Rights Agreement by and
between the Operating Partnership and the Holders listed on Schedule 1 therein
(the "Registration Rights Agreement"), pursuant to Section 8(d) thereto and the
power of attorney set forth in Section 2.5(a)(v) of the LPA as set forth
therein.



--------------------------------------------------------------------------------




NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
Section 1.    Definitions. As used in this Agreement, the following terms shall
have the following meanings:
"Affiliate" of any Person means any other Person directly or indirectly
controlling or controlled by or under common control with such Person. For the
purposes of this definition, "control" when used with respect to any Person,
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise; and the terms
"controlling" and "controlled" have meanings correlative to the foregoing.
"Agreement" shall mean this Amended and Restated Registration Rights Agreement
as originally executed and as amended, supplemented or restated from time to
time.
"Board" shall mean the Board of Trustees of the REIT.
"Business Day" shall mean each Monday, Tuesday, Wednesday, Thursday, and Friday
that is not a day on which banking institutions in New York, NY or other
applicable places where such act is to occur are authorized or obligated by
applicable law, regulation or executive order to close.
"Class A OP Units" shall have the meaning set forth in the Recitals hereof.
"Class B OP Units" shall have the meaning set forth in the Recitals hereof.
"Commission" shall mean the Securities and Exchange Commission.
"Common OP Units" shall have the meaning set forth in the Recitals hereof.
"Common Shares" shall have the meaning set forth in the definition of
Registrable Shares.
"Controlling Person" shall have the meaning set forth in Section 5(a) of this
Agreement.
"Depositary" shall mean The Depository Trust Company, or any other depositary
appointed by the REIT, provided, however, that such depositary must have an
address in the Borough of Manhattan, in the City of New York.
"DownREIT Class B Units" shall have the meaning set forth in the Recitals
hereof.
"DownREIT Class X Units" shall have the meaning set forth in the Recitals
hereof.
"DownREIT Partnerships" shall have the meaning set forth in the Recitals hereof.



2

--------------------------------------------------------------------------------






"End of Suspension Notice" shall have the meaning set forth in Section 3(b) of
this Agreement.
"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended (or
any corresponding provision of succeeding law) and the rules and regulations
thereunder.
"Formation Transactions" shall have the meaning set forth in the Recitals
hereof.
"FINRA" shall mean the Financial Industry Regulatory Authority.
"Holders" or "Holder" shall have the meaning set forth in the introductory
paragraph hereof and shall include such Holder's legal successors and assigns.
"Immediate Family Member" means a child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relationships, of a natural person referred to herein.
"IPO" shall mean an initial public offering of the REIT's common equity
securities.
"Liabilities" shall have the meaning set forth in Section 5(a)(i) of this
Agreement.
"LPA" shall have the meaning set forth in the Recitals hereof.
"LTIP Units" shall have the meaning set forth in the Recitals hereof.
"Notice and Questionnaire" shall have the meaning set forth in Section 2(b) of
this Agreement.
"Operating Partnership" shall have the meaning set forth in the Recitals hereof.
"Person" shall mean any individual, partnership, corporation, limited liability
company, joint venture, association, trust, unincorporated organization or other
governmental or legal entity.
"Prospectus" means the prospectus or prospectuses included in the Registration
Statement (including without limitation, any prospectus subject to completion
and a prospectus that includes any information previously omitted from a
prospectus filed as part of an effective registration statement in reliance upon
Rule 430A promulgated under the Securities Act and any term sheet filed pursuant
to Rule 434 under the Securities Act), as amended or supplemented by any
prospectus supplement with respect to the terms of the offering of any portion
of the Registrable Shares covered by the Registration Statement and by all other
amendments and supplements to the prospectus, including post‑effective
amendments and all material incorporated by reference or deemed to be
incorporated by reference in such prospectus or prospectuses.



3

--------------------------------------------------------------------------------




"Registrable Shares" means common shares of beneficial interest of the REIT (the
"Common Shares") (i) issued or issuable upon exchange of Class A OP Units
received by a Holder in the Formation Transactions (including Common Shares
issuable upon the exchange of Class A OP Units issuable upon the exchange for,
or conversion of, Class B OP Units (including Class B OP Units issuable upon the
exchange of DownREIT Class B Units), LTIP Units, or Class X DownREIT Units), and
(ii) any additional Common Shares issued as a dividend or distribution on, in
exchange for, or otherwise in respect of, shares that otherwise constitute
Registrable Shares (including as a result of combinations, recapitalizations,
mergers, consolidations, reorganizations or otherwise); provided, however, that
Common Shares shall cease to be Registrable Shares with respect to any Holder
(x) at the time such Registrable Shares have been disposed of pursuant to a
registration statement, (y) at the time such Registrable Shares may be sold
without restriction pursuant to Rule 144(b)(1) under the Securities Act or
(z) at the time such Registrable Shares cease to be outstanding.
"Registration Expenses" shall mean (i) the fees and disbursements of counsel and
independent public accountants for the REIT incurred in connection with the
REIT's performance of or compliance with this Agreement, including the expenses
of any special audits or "comfort" letters required by or incident to such
performance and compliance, and any premiums and other costs of policies of
insurance obtained by the REIT against liabilities arising out of the sale of
any securities and (ii) all registration, filing and stock exchange fees, all
fees and expenses of complying with securities or "blue sky" laws, all fees and
expenses of custodians, transfer agents and registrars, all printing expenses,
messenger and delivery expenses and any fees and disbursements of one common
counsel retained by Holders holding a majority of the Registrable Shares;
provided, however, that "Registration Expenses" shall not include any
out-of-pocket expenses of the Holders, transfer taxes, underwriting or brokerage
commissions or discounts associated with effecting any sales of Registrable
Shares that may be offered, which expenses shall be borne by each Holder of
Registrable Shares on a pro rata basis with respect to the Registrable Shares so
sold.
"Registration Statement" means any registration statement of the REIT filed with
the Commission under the Securities Act which covers any of the Registrable
Shares pursuant to the provisions of this Agreement, including the Prospectus,
amendments and supplements to the Registration Statement, including
post‑effective amendments, all exhibits and all materials incorporated by
reference or deemed to be incorporated by reference in the Registration
Statement.
"REIT" shall have the meaning set forth in the Recitals hereof.
"Securities Act" shall mean the Securities Act of 1933, as amended (or any
corresponding provision of succeeding law) and the rules and regulations
thereunder.
"Selling Holders' Counsel" shall mean counsel for the Holders that is selected
by the Holders holding a majority of the Registrable Shares included in a
Registration Statement and that is reasonably acceptable to the REIT.



4

--------------------------------------------------------------------------------




"Shelf Registration Statement" shall have the meaning set forth in Section 2(a)
of this Agreement.
"Suspension Event" shall have the meaning set forth in Section 3(b) of this
Agreement.
"Suspension Notice" shall have the meaning set forth in Section 3(a) of this
Agreement.
"Underwritten Offering" shall mean a sale of Registrable Shares by a Holder to
an underwriter or underwriters for reoffering to the public.
Section 2.    Shelf Registration.
(a)    As soon as practicable after the date on which the REIT first becomes
eligible to register the resale of securities of the REIT pursuant to Form S-3
under the Securities Act (or a similar or successor form established by the
Commission), but in no event later than 60 calendar days thereafter, subject to
Section 3, the REIT shall prepare and file a registration statement registering
the offer and resale of the Registrable Shares on a delayed or continuous basis
pursuant to Rule 415 (the "Shelf Registration Statement"). The REIT will have
the right to include Common Shares or other securities to be sold for its own
account or other holders in the Shelf Registration Statement. Subject to Section
3, the REIT shall use all commercially reasonable efforts to cause the Shelf
Registration Statement to be declared effective by the Commission as promptly as
reasonably practicable after the filing thereof, and to keep such Shelf
Registration Statement (or a successor registration statement filed with respect
to the Registrable Shares, which shall be deemed to be included within the
definition of Shelf Registration Statement for purposes of this Agreement)
continuously effective for a period ending when all Common Shares covered by the
Shelf Registration Statement are no longer Registrable Shares.
(b)    At least 20 Business Days prior to the REIT's anticipated filing of the
Shelf Registration Statement, the REIT shall provide notice to the Holders of
such anticipated filing together with a form of notice and questionnaire (the
"Notice and Questionnaire") to be completed by each Holder desiring to have any
of such Holder's Registrable Shares included in the Shelf Registration
Statement. The Notice and Questionnaire provided shall solicit information from
each Holder regarding the number of Registrable Shares such Holder desires to
include in the Shelf Registration Statement and such other information relating
to such Holder as the REIT determines is reasonably required in connection with
the Shelf Registration Statement, including, without limitation, all information
relating to such Holder required to be included in the Shelf Registration
Statement or that may be required in connection with applicable FINRA or other
regulatory filings to be made in connection with the Shelf Registration
Statement. Any Holder that has not delivered a duly completed and executed
Notice and Questionnaire within 15 Business Days after the REIT provides the
notice referred to above will not be entitled to have such Holder's Registrable
Shares included in the Shelf Registration Statement; provided, however, that the
REIT shall use all commercially reasonable efforts to include the Registrable
Shares requested to be included by any Holder that delivers a duly completed and
executed Notice and Questionnaire at least ten days prior to the anticipated
effectiveness of the Shelf Registration Statement. While the Shelf Registration
Statement is effective, within 90 days following the written request
(accompanied by a duly completed and executed Notice and



5

--------------------------------------------------------------------------------




Questionnaire) of a Holder holding Registrable Shares that were not included in
the Shelf Registration Statement, the REIT shall file (and use all commercially
reasonable efforts to have become effective promptly thereafter, to the extent
applicable) a post-effective amendment, prospectus supplement or additional
registration statement registering the offering and sale of such Holder's
Registrable Shares on a delayed or continuous basis pursuant to Rule 415 (which,
following its effectiveness, shall be deemed to be included within the
definition of Shelf Registration Statement for purposes of this Agreement).
(c)    During the period that the Shelf Registration Statement is effective, the
REIT shall supplement or make amendments to the Shelf Registration Statement, if
required by the Securities Act or if reasonably requested by the Holders
(whether or not required by the form on which the securities are being
registered), including to reflect any specific plan of distribution or method of
sale, and shall use its commercially reasonable efforts to have such supplements
and amendments declared effective, if required, as soon as practicable after
filing.
(d)    If any offering pursuant to the Shelf Registration Statement is an
Underwritten Offering, the REIT shall have the right to select the managing
underwriter or underwriters to administer any such Underwritten Offering.
Section 3.    Black-Out Periods.
(a)    Subject to the provisions of this Section 3, the REIT shall be permitted,
in limited circumstances, to delay or suspend the use, from time to time, of the
Prospectus that is part of the Registration Statement (and therefore delay or
suspend sales of the Registrable Shares under the Registration Statement), by
providing written notice (a "Suspension Notice") to the Selling Holders'
Counsel, if any, and the Holders and by issuing a press release, making a filing
with the Commission or such other means that the REIT reasonably believes to be
a reliable means of communication, for such times as the REIT reasonably may
determine is necessary and advisable (but in no event for more than an aggregate
of 90 days in any rolling 12-month period commencing on the date of this
Agreement or more than 60 consecutive days, except as a result of a refusal by
the Commission to declare any post-effective amendment to the Registration
Statement effective after the REIT has used all commercially reasonable efforts
to cause the post-effective amendment to be declared effective by the
Commission, in which case, the REIT must terminate the black-out period
immediately following the effective date of the post-effective amendment) if any
of the following events shall occur: (i) a majority of the Board determines in
good faith that (A) the offer or sale of any Registrable Shares would materially
impede, delay or interfere with any proposed financing, offer or sale of
securities, acquisition, corporate reorganization or other material transaction
involving the REIT, (B) after the advice of counsel, the sale of Registrable
Shares pursuant to the Registration Statement would require disclosure of
non-public material information not otherwise required to be disclosed under
applicable law and (C) (x) the REIT has a bona fide business purpose for
preserving the confidentiality of such transaction, (y) disclosure would have a
material adverse effect on the REIT or the REIT's ability to consummate such
transaction or (z) such transaction renders the REIT unable to comply with
Commission requirements, in each case, under circumstances that would make it
impractical or inadvisable to cause the Registration Statement to become
effective or to promptly amend or



6

--------------------------------------------------------------------------------




supplement the Registration Statement on a post effective basis, as applicable;
or (ii) a majority of the Board determines in good faith, upon the advice of
counsel, that it is in the REIT's best interest or it is required by law, rule
or regulation to supplement the Registration Statement or file a post-effective
amendment to the Registration Statement in order to ensure that the prospectus
included in the Registration Statement (1) contains the information required
under Section 10(a)(3) of the Securities Act; (2) discloses any facts or events
arising after the effective date of the Registration Statement (or of the most
recent post-effective amendment) that, individually or in the aggregate,
represents a fundamental change in the information set forth therein; or
(3) discloses any material information with respect to the plan of distribution
that was not disclosed in the Registration Statement or any material change to
such information. Upon the occurrence of any such suspension, the REIT shall use
its commercially reasonable efforts to cause the Registration Statement to
become effective or to promptly amend or supplement the Registration Statement
on a post effective basis or to take such action as is necessary to make resumed
use of the Registration Statement as soon as possible.
(b)    In the case of an event that causes the REIT to suspend the use of the
Registration Statement as set forth in paragraph (a) above (a "Suspension
Event"), the REIT shall give a Suspension Notice to the Selling Holders'
Counsel, if any, and the Holders to suspend sales of the Registrable Shares and
such notice shall state generally the basis for the notice and that such
suspension shall continue only for so long as the Suspension Event or its effect
is continuing and the REIT is using its commercially reasonable efforts and
taking all reasonable steps to terminate suspension of the use of the
Registration Statement as promptly as possible. A Holder shall not effect any
sales of the Registrable Shares pursuant to such Registration Statement at any
time after it has received a Suspension Notice from the REIT and prior to
receipt of an End of Suspension Notice (as defined below). If so directed by the
REIT, each Holder will deliver to the REIT (at the expense of the REIT) all
copies other than permanent file copies then in such Holder's possession of the
prospectus covering the Registrable Shares at the time of receipt of the
Suspension Notice. The Holders may recommence effecting sales of the Registrable
Shares pursuant to the Registration Statement following further written notice
to such effect (an "End of Suspension Notice") from the REIT, which End of
Suspension Notice shall be given by the REIT to the Holders and to the Selling
Holders' Counsel, if any, promptly following the conclusion of any Suspension
Event and its effect.
Section 4.    Registration Procedures.
(a)    In connection with the filing of the Registration Statement as provided
in this Agreement, the REIT shall use commercially reasonable efforts to, as
expeditiously as reasonably practicable:
(i)    comply as to form in all material respects with the requirements of the
applicable Registration Statement form and include or incorporate by reference
all financial statements required by the Commission to be filed therewith or
incorporated by reference therein;
(ii)    prepare and file with the Commission such amendments and post‑effective
amendments to the Registration Statement as may be necessary under



7

--------------------------------------------------------------------------------




applicable law to keep the Registration Statement effective for the applicable
period; and cause each prospectus to be supplemented by any required prospectus
supplement, and as so supplemented to be filed pursuant to Rule 424 (or any
similar provision then in force) under the Securities Act and comply with the
provisions of the Securities Act, the Exchange Act and the rules and regulations
thereunder applicable to them with respect to the disposition of all securities
covered by the Registration Statement during the applicable period in accordance
with the intended method or methods of distribution by the selling Holders
thereof;
(iii)    (1) notify each Holder of Registrable Shares, at least five Business
Days after filing, that the Registration Statement with respect to the
Registrable Shares has been filed and advising such Holders that the
distribution of Registrable Shares will be made in accordance with any method or
combination of methods legally available by the Holders of any and all
Registrable Shares; (2) furnish to each Holder of Registrable Shares and to each
underwriter of an Underwritten Offering of Registrable Shares, if any, without
charge, as many copies of each prospectus, including each preliminary
prospectus, and any amendment or supplement thereto and such other documents as
such Holder or underwriter may reasonably request, including financial
statements and schedules in order to facilitate the public sale or other
disposition of the Registrable Shares; and (3) hereby consent to the use of the
prospectus or any amendment or supplement thereto by each of the selling Holders
of Registrable Shares in connection with the offering and sale of the
Registrable Shares covered by the prospectus or any amendment or supplement
thereto;
(iv)    use its commercially reasonable efforts to register or qualify the
Registrable Shares under all applicable state securities or "blue sky" laws of
such jurisdictions as any Holder of Registrable Shares covered by the
Registration Statement and each underwriter of an Underwritten Offering shall
reasonably request by the time the Registration Statement is declared effective
by the Commission, and do any and all other acts and things which may be
reasonably necessary or advisable to enable each such Holder and underwriter to
consummate the disposition in each such jurisdiction of such Registrable Shares
owned by such Holder; provided, however, that the REIT shall not be required to
(1) qualify as a foreign corporation or as a dealer in securities in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 4(a)(iv), or (2) take any action which would subject it to general
service of process or taxation in any such jurisdiction where it is not then so
subject;
(v)    notify promptly each Holder of Registrable Shares under the Registration
Statement and, if requested by such Holder, confirm such advice in writing
promptly at the address determined in accordance with Section 8(e) of this
Agreement (1) when the Registration Statement has become effective and when any
post‑effective amendments and supplements thereto become effective, (2) of any
request by the Commission or any state securities authority for post‑effective
amendments and supplements to the Registration Statement and prospectus or for
additional information after the Registration Statement has become effective,
(3) of the issuance by the



8

--------------------------------------------------------------------------------




Commission or any state securities authority of any stop order suspending the
effectiveness of the Registration Statement or the initiation of any proceedings
for that purpose, (4) if, between the effective date of the Registration
Statement and the closing of any sale of Registrable Shares covered thereby, the
representations and warranties of the REIT contained in any underwriting
agreement, securities sales agreement or other similar agreement, if any,
relating to the offering cease to be true and correct in all material respects,
(5) of the happening of any event or the discovery of any facts during the
period the Registration Statement is effective as a result of which the
Registration Statement or any document incorporated by reference therein
contains any untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading or, in the case of the prospectus, contains any untrue statement
of a material fact or omits to state any material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading (which information
shall be accompanied by an instruction to suspend the use of the Registration
Statement and the prospectus (such instruction to be provided in the same manner
as a Suspension Notice) until the requisite changes have been made, at which
time notice of the end of suspension shall be delivered in the same manner as an
End of Suspension Notice), (6) of the receipt by the REIT of any notification
with respect to the suspension of the qualification of the Registrable Shares,
for sale in any jurisdiction or the initiation or threatening of any proceeding
for such purpose and (7) of the filing of a post‑effective amendment to the
Registration Statement;
(vi)    furnish Selling Holders' Counsel, if any, copies of any comment letters
relating to the selling Holders received from the Commission or any other
request by the Commission or any state securities authority for amendments or
supplements to the Registration Statement and prospectus or for additional
information relating to the selling Holders;
(vii)    make every reasonable effort to obtain the withdrawal of any order
suspending the effectiveness of the Registration Statement at the earliest
possible moment;
(viii)    furnish to each Holder of Registrable Shares, and each underwriter, if
any, without charge, one conformed copy of the Registration Statement and any
post‑effective amendment thereto, including financial statements and schedules
(without documents incorporated therein by reference and all exhibits thereto,
unless requested);
(ix)    cooperate with the selling Holders to facilitate the timely preparation
and delivery of certificates representing Registrable Shares to be sold and not
bearing any restrictive legends; and enable such Registrable Shares to be in
such denominations and registered in such names as the selling Holders or the
underwriters, if any, may reasonably request at least three Business Days prior
to the closing of any sale of Registrable Shares;



9

--------------------------------------------------------------------------------




(x)    upon the occurrence of any event or the discovery of any facts, as
contemplated by Sections 4(a)(v)(5) and 4(a)(v)(6) hereof, as promptly as
practicable after the occurrence of such an event, use its best efforts to
prepare a supplement or post‑effective amendment to the Registration Statement
or the related prospectus or any document incorporated therein by reference or
file any other required document so that, as thereafter delivered to the
purchasers of the Registrable Shares, such prospectus will not contain at the
time of such delivery any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, or will remain so
qualified, as applicable. At such time as such public disclosure is otherwise
made or the REIT determines that such disclosure is not necessary, in each case,
to correct any misstatement of a material fact or to include any omitted
material fact, the REIT agrees promptly to notify each Holder of such
determination and to furnish each Holder such number of copies of the prospectus
as amended or supplemented, as such Holder may reasonably request;
(xi)    within a reasonable time prior to the filing of the Registration
Statement, any prospectus, any amendment to the Registration Statement or
amendment or supplement to a prospectus, provide copies of such document to the
Selling Holders' Counsel, if any, on behalf of such Holders, and make
representatives of the REIT as shall be reasonably requested by the Holders of
Registrable Shares available for discussion of such document;
(xii)    obtain a CUSIP number for the Registrable Shares not later than the
effective date of the Registration Statement, and provide the REIT's transfer
agent with printed certificates for the Registrable Shares, in a form eligible
for deposit with the Depositary, in each case, to the extent necessary or
applicable;
(xiii)    enter into agreements (including underwriting agreements) and take all
other customary appropriate actions in order to expedite or facilitate the
disposition of such Registrable Shares whether or not an underwriting agreement
is entered into and whether or not the registration is an underwritten
registration:
(A)    make such representations and warranties to the Holders of such
Registrable Shares and the underwriters, if any, in form, substance and scope as
are customarily made by issuers to underwriters in similar Underwritten
Offerings as may be reasonably requested by them;
(B)    obtain opinions of counsel to the REIT and updates thereof (which counsel
and opinions (in form, scope and substance) shall be reasonably satisfactory to
any managing underwriter(s) and their counsel) addressed to the underwriters, if
any, covering the matters customarily covered in opinions requested in
Underwritten Offerings and such other matters as may be reasonably requested by
the underwriter(s);



10

--------------------------------------------------------------------------------




(C)    obtain "comfort" letters and updates thereof from the REIT's independent
registered public accounting firm (and, if necessary, any other independent
certified public accountants of any subsidiary of the REIT or of any business
acquired by the REIT for which financial statements are, or are required to be,
included in the Registration Statement) addressed to the underwriter(s), if any,
and use reasonable efforts to have such letter addressed to the selling Holders
in the case of an underwritten registration (to the extent consistent with
Statement on Auditing Standards No. 72 of the American Institute of Certified
Public Accounts), such letters to be in customary form and covering matters of
the type customarily covered in "comfort" letters to underwriters in connection
with similar Underwritten Offerings;
(D)    if an underwriting agreement is entered into, cause the same to set forth
indemnification provisions and procedures substantially equivalent to the
indemnification provisions and procedures set forth in Section 5 hereof with
respect to the underwriters and all other parties to be indemnified pursuant to
said Section or, at the request of any underwriters, in the form customarily
provided to such underwriters in similar types of transactions; and
(E)    deliver such documents and certificates as may be reasonably requested
and as are customarily delivered in similar offerings to the Holders holding a
majority of the Registrable Shares being sold and the managing underwriters, if
any;
(xiv)    make available for inspection by any underwriter participating in any
disposition pursuant to the Registration Statement, Selling Holders' Counsel and
any accountant retained by Holders holding a majority of the Registrable Shares
being sold, all financial and other records, pertinent corporate documents and
properties or assets of the REIT reasonably requested by any such persons, and
cause the respective officers, directors, employees, and any other agents of the
REIT to supply all information reasonably requested by any such representative,
underwriter, counsel or accountant in connection with the Registration
Statement, and make such representatives of the REIT available for discussion of
such documents as shall be reasonably requested by the REIT; provided, however,
that the Selling Holders' Counsel, if any, the underwriters and the
representatives of any underwriters shall use commercially reasonable efforts to
coordinate the foregoing inspection and information gathering so as to not
materially disrupt the REIT's business operations;
(xv)    a reasonable time prior to filing the Registration Statement, any
prospectus forming a part thereof, any amendment to the Registration Statement,
or amendment or supplement to such prospectus, provide copies of such document
to the underwriter(s) of an Underwritten Offering; within five Business Days
after the filing of the Registration Statement, provide copies of the
Registration Statement to Selling Holders' Counsel; make such changes in any of
the foregoing documents prior to the filing thereof, or in the case of changes
received from Selling Holders' Counsel by filing



11

--------------------------------------------------------------------------------




an amendment or supplement thereto, as the underwriter or underwriters, or in
the case of changes received from Selling Holders' Counsel relating to the
selling Holders or the plan of distribution of Registrable Shares, as Selling
Holders' Counsel, reasonably requests; not file any such document in a form to
which any underwriter shall not have previously been advised and furnished a
copy of or to which the Selling Holders' Counsel, if any, on behalf of the
Holders of Registrable Shares, or any underwriter shall reasonably object; not
include in any amendment or supplement to such documents any information about
the selling Holders or any change to the plan of distribution of Registrable
Shares that would limit the method of distribution of the Registrable Shares
unless Selling Holders' Counsel has been advised in advance and has approved
such information or change; and make the representatives of the REIT available
for discussion of such document as shall be reasonably requested by the Selling
Holders' Counsel, if any, on behalf of such Holders, Selling Holders' Counsel or
any underwriter;
(xvi)    use its best efforts to cause all Registrable Shares to be listed on
any national securities exchange on which the Common Shares is then listed;
(xvii)    otherwise comply with all applicable rules and regulations of the
Commission and make available to its security holders, as soon as reasonably
practicable, an earnings statement covering at least 12 months which shall
satisfy the provisions of Section 11(a) of the Securities Act and Rule 158
thereunder; and
(xviii)    cooperate and assist in any filings required to be made with the
FINRA and in the performance of any due diligence investigation by any
underwriter and its counsel (including any "qualified independent underwriter"
that is required to be retained in accordance with the rules and regulations of
the FINRA).
(b)    Each Holder agrees that, upon receipt of any notice from the REIT of the
happening of any event or the discovery of any facts of the type described in
Section 4(a)(v) hereof, such Holder will forthwith discontinue disposition of
Registrable Shares pursuant to a Registration Statement relating to such
Registrable Shares until such Holder's receipt of the copies of the supplemented
or amended prospectus contemplated by Section 4(a)(v) hereof, and, if so
directed by the REIT, such Holder will deliver to the REIT (at the REIT's
expense) all copies in such Holder's possession, other than permanent file
copies then in such Holder's possession, of the prospectus covering such
Registrable Shares current at the time of receipt of such notice.
(c)    In the case of an Underwritten Offering, no Holder may participate unless
such Holder (i) agrees to sell the Registrable Securities it desires to have
included in the Underwritten Offering on the basis provided in underwriting
arrangements in customary form and (ii) completes and executes all
questionnaires, powers of attorney, indemnities, custody agreements,
underwriting agreements and other documents required under the terms of such
underwriting arrangements, as negotiated by the REIT (other than those
provisions relating to the Holders); provided that such Holder shall not be
required to make any representations or warranties other than those related to
title and ownership of such Holder's shares and as to the accuracy and
completeness of statements made in the Registration Statement, prospectus or
other



12

--------------------------------------------------------------------------------




document in reliance upon and in conformity with written information furnished
to the REIT or the managing underwriter(s) by such Holder for use therein.
Section 5.    Indemnification.
(a)    Indemnification by the REIT. The REIT agrees to indemnify and hold
harmless each Holder, and the respective officers, directors, partners,
employees, representatives and agents of any such Person, and each Person (a
"Controlling Person"), if any, who controls (within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act) any of the foregoing
Persons, as follows:
(i)    against any and all loss, liability, claim, damage, judgment, actions,
other liabilities and expense whatsoever (the "Liabilities"), as incurred,
arising out of any untrue statement or alleged untrue statement of a material
fact contained in the Registration Statement (or any amendment or supplement
thereto) pursuant to which Registrable Shares were registered under the
Securities Act, including all documents incorporated therein by reference, or
the omission or alleged omission therefrom of a material fact required to be
stated therein or necessary to make the statements therein not misleading, or
arising out of any untrue statement or alleged untrue statement of a material
fact contained in any prospectus (or any amendment or supplement thereto) or the
omission or alleged omission therefrom at such date of a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading;
(ii)    against any and all Liabilities, as incurred, to the extent of the
aggregate amount paid in settlement of any litigation, or any investigation or
proceeding by any governmental agency or body, commenced or threatened, or of
any claim whatsoever based upon any such untrue statement or omission, or any
such alleged untrue statement or omission; provided that (subject to
Section 5(d) below) any such settlement is effected with the written consent of
the REIT; and
(iii)    against any and all expense whatsoever, as incurred (including, subject
to clause (c) below, the fees and disbursements of counsel chosen by any
indemnified party), reasonably incurred in investigating, preparing or defending
against any litigation, or any investigation or proceeding by any governmental
agency or body, commenced or threatened, or any claim whatsoever based upon any
such untrue statement or omission, or any such alleged untrue statement or
omission, to the extent that any such expense is not paid under
subparagraph (i) or (ii) above;
provided, however, that this indemnity agreement shall not apply to any
Liabilities to the extent arising out of any untrue statement or omission or
alleged untrue statement or omission made in reliance upon and in conformity
with written information furnished to the REIT by the Holder expressly for use
in the Registration Statement (or any amendment thereto) or any prospectus (or
any amendment or supplement thereto).



13

--------------------------------------------------------------------------------




(b)    Indemnification by the Holders. Each Holder severally, but not jointly,
agrees to indemnify and hold harmless the REIT and the other selling Holders,
and each of their respective officers, directors, partners, employees,
representatives and agents, and each of their respective Controlling Persons,
against any and all Liabilities described in the indemnity contained in
Section 5(a) hereof, as incurred, but only with respect to untrue statements or
omissions, or alleged untrue statements or omissions, made in the Registration
Statement (or any amendment thereto) or any prospectus included therein (or any
amendment or supplement thereto) in reliance upon and in conformity with written
information with respect to such Holder furnished to the REIT by such Holder
expressly for use in the Registration Statement (or any amendment thereto) or
such prospectus (or any amendment or supplement thereto); provided, however,
that no such Holder shall be liable for any claims hereunder in excess of the
amount of net proceeds received by such Holder from the sale of Registrable
Shares pursuant to the Registration Statement.
(c)    Notices of Claims, etc. Each indemnified party shall give notice as
promptly as reasonably practicable to each indemnifying party of any action or
proceeding commenced against it in respect of which indemnity may be sought
hereunder, but failure so to notify an indemnifying party shall not relieve such
indemnifying party from any liability hereunder to the extent it is not
materially prejudiced as a result thereof and in any event shall not relieve it
from any liability which it may have otherwise than on account of this indemnity
agreement. An indemnifying party may participate at its own expense in the
defense of such action; provided, however, that counsel to the indemnifying
party shall not (except with the consent of the indemnified party) also be
counsel to the indemnified party. In no event shall the indemnifying party or
parties be liable for the fees and expenses of more than one counsel (in
addition to any local counsel) separate from their own counsel for all
indemnified parties in connection with any one action or separate but similar or
related actions in the same jurisdiction arising out of the same general
allegations or circumstances. No indemnifying party shall, without the prior
written consent of the indemnified parties, settle or compromise or consent to
the entry of any judgment with respect to any litigation, or any investigation
or proceeding by any governmental agency or body, commenced or threatened, or
any claim whosoever in respect of which indemnification or contribution could be
sought under this Section 5 (whether or not the indemnified parties are actual
or potential parties thereto), unless such settlement, compromise or consent
(i) includes an unconditional release of each indemnified party from all
liability arising out of such litigation, investigation, proceeding or claim and
(ii) does not include a statement as to or an admission of fault, culpability or
a failure to act by or on behalf of any indemnified party.
(d)    Indemnification Payments. If at any time an indemnified party shall have
requested an indemnifying party to reimburse the indemnified party for fees and
expenses of counsel, such indemnifying party agrees that it shall be liable for
any settlement of the nature contemplated by Section 5(a)(ii) effected without
its written consent if (i) such settlement is entered into more than 45 days
after receipt by such indemnifying party of the aforesaid request, (ii) such
indemnifying party shall have received notice of the terms of such settlement at
least 30 days prior to such settlement being entered into and (iii) such
indemnifying party shall not have



14

--------------------------------------------------------------------------------




reimbursed such indemnified party in accordance with such request prior to the
date of such settlement.
(e)    Contribution. If the indemnification provided for in this Section 5 is
for any reason unavailable to or insufficient to hold harmless an indemnified
party in respect of any Liabilities referred to therein, then each indemnifying
party shall contribute to the aggregate amount of such Liabilities incurred by
such indemnified party, as incurred, in such proportion as is appropriate to
reflect the relative fault of the REIT on the one hand and the Holders on the
other hand in connection with the statements or omissions which resulted in such
Liabilities, as well as any other relevant equitable considerations.
The relative fault of the REIT on the one hand and the Holders on the other hand
shall be determined by reference to, among other things, whether any such untrue
or alleged untrue statement of a material fact or omission or alleged omission
to state a material fact relates to information supplied by the REIT or the
Holders and the parties' relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.
The REIT and the Holders agree that it would not be just and equitable if
contribution pursuant to this Section 5 were determined by pro rata allocation
or by any other method of allocation which does not take account of the
equitable considerations referred to above in this Section 5. The aggregate
amount of Liabilities incurred by an indemnified party and referred to above in
this Section 5 shall be deemed to include any legal or other expenses reasonably
incurred by such indemnified party in investigating, preparing or defending
against any litigation, or any investigation or proceeding by any governmental
agency or body, commenced or threatened, or any claim whatsoever based upon any
such untrue or alleged untrue statement or omission or alleged omission.
No Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation.
For purposes of this Section 5, each Person, if any, who controls a Holder
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act shall have the same rights to contribution as a Holder, and each
director of the REIT, and each Person, if any, who controls the REIT within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act
shall have the same rights to contribution as the REIT.
Section 6.    Market Stand-Off Agreement. Each Holder hereby agrees that it
shall not, directly or indirectly sell, offer to sell (including without
limitation any short sale), pledge, contract to sell, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant for the sale of or otherwise dispose of or transfer any
Registrable Shares or other Common Shares or any securities convertible into or
exchangeable or exercisable for Common Shares then owned by such Holder (other
than to permitted transferees of the Holder who agree to be similarly bound) for
up to 90 days following the date of an underwriting agreement with respect to an
underwritten public offering of the REIT's securities; provided, however, that:



15

--------------------------------------------------------------------------------




(a)    the restrictions above shall not apply to Registrable Shares sold in an
Underwritten Offering pursuant to the Registration Statement;
(b)    all officers and directors of the REIT then holding Common Shares or
securities convertible into or exchangeable or exercisable for Common Shares
enter into similar agreements for not less than the entire time period required
of the Holders hereunder; and
(c)    the Holders shall be allowed any concession or proportionate release
allowed to any (i) officer, (ii) director or (iii) other holder of the REIT's
Common Shares that entered into similar agreements (with such proportion being
determined by dividing the number of shares being released with respect to such
officer, director or other holder of the REIT's Common Shares by the total
number of issued and outstanding shares held by such officer, director or
holder).
In order to enforce the foregoing covenant, the REIT shall have the right to
place restrictive legends on the certificates representing the securities
subject to this Section 6 and to impose stop transfer instructions with respect
to the Registrable Shares and such other securities of each Holder (and the
securities of every other Person subject to the foregoing restriction) until the
end of such period.
Section 7.    Termination; Survival. The rights of each Holder under this
Agreement shall terminate upon the date that all of the Registrable Shares cease
to be Registrable Shares. Notwithstanding the foregoing, the obligations of the
parties under Sections 5 and 6 of this Agreement shall remain in full force and
effect following such time.
Section 8.    Miscellaneous.
(a)    Covenants Relating to Rule 144. For so long as the REIT is subject to the
reporting requirements of Section 13 or 15 of the Securities Act, the REIT
covenants that it shall file the reports required to be filed by it under the
Securities Act and Section 13(a) or 15(d) of the Exchange Act and the rules and
regulations adopted by the Commission thereunder. If the REIT ceases to be so
required to file such reports, the REIT covenants that it shall, upon the
request of any Holder of Registrable Shares, (a) make publicly available such
information as is necessary to permit sales pursuant to Rule 144 under the
Securities Act; (b) deliver such information to a prospective purchaser as is
necessary to permit sales pursuant to Rule 144A under the Securities Act and it
shall take such further action as any Holder of Registrable Shares may
reasonably request; and (c) take such further action that is reasonable in the
circumstances, in each case, to the extent required, from time to time, to
enable such Holder to sell its Registrable Shares without registration under the
Securities Act within the limitation of the exemptions provided by (i) Rule 144
under the Securities Act, as such Rule may be amended from time to time,
(ii) Rule 144A under the Securities Act, as such rule may be amended from time
to time, or (iii) any similar rules or regulations hereafter adopted by the
Commission. Upon the request of any Holder of Registrable Shares, the REIT shall
deliver to such Holder a written statement as to whether it has complied with
such requirements (at any time after 90 days after the effective date of the
first registration statement filed by the REIT for an offering of its Common
Shares to the general public) and of the Securities Act and the Exchange Act (at
any time after it has become



16

--------------------------------------------------------------------------------




subject to the reporting requirements of the Exchange Act), a copy of the most
recent annual and quarterly report(s) of the REIT, and such other reports,
documents or shareholder communications of the REIT, and take such further
actions consistent with this Section 8(a), as a Holder may reasonably request in
availing itself of any rule or regulation of the Commission allowing a Holder to
sell any such Registrable Shares without registration.
(b)    No Inconsistent Agreements. The REIT has not entered into and the REIT
will not after the date of this Agreement enter into any agreement which is
inconsistent with the rights granted to the Holders of Registrable Shares
pursuant to this Agreement or otherwise conflicts with the provisions of this
Agreement. The rights granted to the Holders hereunder do not and will not for
the term of this Agreement in any way conflict with the rights granted to the
holders of the REIT's other issued and outstanding securities under any such
agreements.
(c)    Expenses. All Registration Expenses incurred in connection with the
Registration Statement shall be borne by the REIT, whether or not the
Registration Statement becomes effective.
(d)    Amendments and Waivers. The provisions of this Agreement may be amended
or waived at any time only by the written agreement of the REIT and Holders
holding a majority of the Registrable Shares; provided, however, that the
provisions of this Agreement may not be amended or waived without the consent of
Holders holding all the Registrable Shares adversely affected by such amendment
or waiver if such amendment or waiver adversely affects a portion of the
Registrable Shares but does not so adversely affect all of the Registrable
Shares; provided, further, that the provisions of the preceding provision may
not be amended or waived except in accordance with this sentence; provided,
further, that any modification to this Agreement to include additional Holders
may be effected by the REIT in its sole discretion and shall not require the
consent of any existing Holder. Any waiver, permit, consent or approval of any
kind or character on the part of any such Holders of any provision or condition
of this Agreement must be made in writing and shall be effective only to the
extent specifically set forth in writing. Any amendment or waiver effected in
accordance with this paragraph shall be binding upon each Holder of Registrable
Shares and the REIT.
(e)    Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand delivery, registered first-class
mail, facsimile or any courier guaranteeing overnight delivery (a) if to a
Holder, at the most current address given by such Holder to the REIT by means of
a notice given in accordance with the provisions of this Section 8(e) and (b) if
to the REIT, to c/o National Storage Affiliates Trust, 5200 DTC Parkway Suite
200, Greenwood Village, Colorado 80111, Attention: Chief Financial Officer.
All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; two Business Days after
being deposited in the mail, postage prepaid, if mailed; when receipt is
acknowledged, if sent by facsimile (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party)
and on the next Business Day if timely delivered to an air courier guaranteeing
overnight delivery.



17

--------------------------------------------------------------------------------




(f)    Successor and Assigns. This Agreement shall inure to the benefit of and
be binding upon the successors, assigns and transferees of each of the parties,
including, without limitation and without the need for an express assignment,
subsequent Holders. If any transferee of any Holder shall acquire Registrable
Shares, in any manner, whether by operation of law or otherwise, such
Registrable Shares shall be held subject to all of the terms of this Agreement,
and by taking and holding such Registrable Shares such person shall be
conclusively deemed to have agreed to be bound by and to perform all of the
terms and provisions of this Agreement, including the restrictions on resale set
forth in this Agreement, and such person shall be entitled to receive the
benefits hereof.
(g)    Transfer of Registration Rights. Each Holder may only transfer its rights
under this Agreement with respect to its Registrable Securities with the prior
written consent of the REIT; provided, however, that each Holder may transfer
such rights without the prior written consent of the REIT if such transfer is to
an Affiliate of the Holder or to a Holder's Immediate Family Member or trust for
the benefit of an individual Holder or one or more of such Holder's Immediate
Family Members. Except as set forth in this Section 8(g), the rights under this
Agreement are not transferable.
(h)    Specific Enforcement. Without limiting the remedies available to the
Holders, the REIT acknowledges that any failure by the REIT to comply with its
obligations under Section 2 hereof may result in material irreparable injury to
the Holders for which there is no adequate remedy at law, that it would not be
possible to measure damages for such injuries precisely and that, in the event
of any such failure, a Holder may obtain such relief as may be required to
specifically enforce the REIT's obligations under Section 2 hereof.
(i)    Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
(j)    Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.
(k)    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
(l)    Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable, the validity, legality and enforceability of
any such provision in every other respect and of the remaining provisions
contained herein shall not be affected or impaired thereby.
[SIGNATURE PAGE FOLLOWS]



18

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first written above.
 
NATIONAL STORAGE AFFILIATES TRUST, a Maryland real estate investment trust
 
 
 
 
 
By: National Storage Affiliates Holdings, LLC, its sole trustee
 
 
 
 
 
By: / s/ Arlen D. Nordhagen      
Name: Arlen D. Nordhagen
Title: Chief Executive Officer
 
 
 
 
 
NSA OP, LP, a Delaware limited partnership
 
 
 
 
 
By: National Storage Affiliates Trust, its general partner
 
 
 
 
 
By: / s/ Arlen D. Nordhagen      
Name: Arlen D. Nordhagen
Title: Chief Executive Officer
 
 
 
 
 
HOLDERS
 
 
 
 
 
By: National Storage Affiliates Trust, as Attorney-in-fact for the Holders
 
 
 
 
 
By: / s/ Arlen D. Nordhagen      
Name: Arlen D. Nordhagen
Title: Chief Executive Officer
 
 
 
 





